DETAILED ACTION
Status of Claims
Claims 1-8 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 7 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 3 is drawn to:
3.	([...])	The method according to claim 1, wherein the growth factor is selected from a group consisting of one or more of those, such as recombinant human bone morphogenetic protein (rhBMP-2), double complex of amino acids to construct BMP, fibroblast growth factor, growth differentiation factor (GDF), transforming growth factor (TGF), platelet-derived growth factor, insulin-like growth factor, epithelial growth factor, keratinocyte growth factor 2 (KGF2), morphogenetic protein 52 (MP52), recombinant proteins thereof, and mixtures thereof.
the phrases, “one or more of those” and “such as,” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Subsequent claim 7 depends on claim 3 and is thus, indefinite as well.
B.	Claim 3 recites “recombinant proteins thereof,” which is indefinited because if is unclear as to whether the phrase refers to the immediately preceding “morphogenetic protein 52 (MP52),” or each of the preceding items of the Markush group.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).
Further clarification is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over WOONG (KR 10-1488716 B1, Publ. Feb. 04, 2015; on 05/14/2020 IDS; as evidenced by English language translation of KR 10-1488716 B1; hereinafter, “Woong”).
Paragraph numbers for Woong refer to English language translation of KR 10-1488716 B1.
Woong is directed to:
Kit for Regenerating Alveolar Bone
The present invention relates to a kit for alveolar bone regeneration, and to a kit for alveolar bone regeneration in which a growth factor or a growth factor derivative is formed together with teeth to improve the alveolar bone regeneration rate.  The alveolar bone regeneration kit of the present invention has a superior alveolar bone regeneration rate than when only teeth are administered. The completeness and integrity of the regenerated bone tissue is also significantly improved.  Such rapid and complete alveolar bone regeneration greatly reduces the discomfort of the patient, and especially in the case where shape maintenance is important in a wide range of bone tissue defects, it is more preferable because it reduces the side effects due to the deformation or contraction of the bone tissue.
Woong, title & abstract.  In this regard, Woong teaches the preparation of tooth components including dentin tooth powder that is decreased and demineralized:
[0052] Example 1: Preparation of tooth components
[0053] The teeth were prepared from the patient himself, and the defects such as cavities and inflammation were removed.
[0054] The powder-like teeth were frozen for 40 minutes with liquefied nitrogen at -196 ° C or lower, and then crushed with a pulverizer to obtain powders having an average particle diameter of 50 to 800 μm as shown in FIG.  The powder was washed with distilled water for 40 minutes to remove contaminants and residual soft tissue, and the washed powder was degreased with chloroform methanol solution mixed with chloroform and methanol in a ratio of 1: 1 by volume for 3 to 12 hours.  The degreased powder was centrifuged to remove suspended fat and then washed with distilled water for 2 hours.  The degreased powder was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours.  And then demineralized for 45 hours in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution.
[0055] Chip-shaped teeth first removed both enamel and soft tissues of the tooth, leaving only the dentin, and the root of the tooth also removed all of the soft tissues in the nerve.  The washed teeth were washed with distilled water for 40 minutes to remove contaminants and residual soft tissues, and the washed teeth were degreased with chloroform methanol solution mixed with chloroform and methanol at a ratio of 1: 1 by volume for 12 to 48 hours.  The degreased powder was centrifuged to remove suspended fat and then washed with distilled water for 2 hours.  The degreased powder was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours.  And then demineralized in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution for 24 hours.  The demineralized teeth were prepared using a bone mill (Aceuropa, Spain) in the form of chips having an average diameter of 800 to 2000 μm as shown in FIG.
[0056] The membranous teeth also removed the enamel and soft tissues of the tooth, leaving only the dentin, and the root of the tooth also removed all of the soft tissues in the nerve.  The washed teeth were washed with distilled water for 40 minutes to remove contaminants and remaining soft tissues.  The washed teeth were degreased with chloroform methanol solution mixed with chloroform and methanol at a ratio of 1: 1 by volume for 3 to 12 hours.  The degreased powder was centrifuged to remove suspended fat and then washed with distilled water for 2 hours.  The degreased powder was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours.  And then demineralized in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution for 24 hours.  The demineralized teeth were cut into shapes and thicknesses determined according to the shape and shape of the defects using a microtome knife (DS Global, Korea).
[0057] The teeth of the block type were cut at the cemento enamel junction (CEJ) at the interface between the crown and root, and the crown was removed by trimming both the enamel and nerve soft tissue to leave only the dentin, Were all removed.  The root-shaped teeth are, for example, as shown in FIG. 4, and penetration holes having a diameter of 0.8 mm can be drilled on each side as shown in the figure.  The block was washed with distilled water for 40 minutes to remove contaminants and residual soft tissues, and the washed block was degreased with chloroform methanol solution mixed with chloroform and methanol at a ratio of 1: 1 by volume for 3 to 12 hours.  The defatted blocks were centrifuged to remove floating fat and then washed with distilled water for 2 hours.  The degreased block was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours.  And then demineralized for 45 hours in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution.
[0058] The degreased, dehydrated and demineralized tooth components were washed and freeze-dried and sterilized with ethylene oxide gas.
(Woong, par. [0052]-[0058]), a rhBMP-2 stock solution:
[0067] 2. Biochemical Properties of Purified rhBMP-2
[0068] (1) Purity and identification test of rhBMP-2 stock solution
[0069] As a result of the SDS-PAGE test, as shown in Fig. 13, the rhBMP-2 stock solution showed the same migration distance as the standard solution and showed a purity of 95% or more.
[0070] (2) HPLC (High performance Liquid Chromatography) analysis
[0071] The purified rhBMP-2 dimer was dissolved in 0.1% TFA (trifluoroacetic acid) at a concentration of 1 μg / μl and subjected to C4 reversed-phase HPLC column (4.6 mm × 50 mm, 300 Å, 5 μm particle size; Gracevydac.  The proteins of each fraction were detected and monitored.  As shown in Fig. 14, the test results of the rhBMP-2 stock solution showed a retention time equivalent to that of the standard solution, confirming that it was purified with pure rhBMP-2.
(Woong, par. [0067]-[0071]), and a kit containing both:
[0076] Example 3: Preparation of kit containing growth factor
[0077] The alveolar bone regeneration kit (Fig. 5) of the present invention was prepared by combining the vial 1 in which the teeth of Example 1 were stored and the vial 2 in which rhBMP-2 of Example 2 was stored, (FIG. 6) in which rhBMP-3 (3) and rhBMP-2 (4) of Example 2 were stored together.  The kit of the present invention (Fig. 7) composed of the vial 5, which was prepared by coating rhBMP-2 of Example 2 on the tooth of Example 1 and lyophilized, was prepared and the vial 6 ), Ca3 (PO4) 2, and rhBMP-2 of Example 2 were stored together.
(Woong, par. [0076]-[0077]).
Regarding independent claim 1 and the requirements:
1.	([...])	A method for manufacturing composite for bone grafting, comprising:
a. pulverizing a tooth to generate tooth powder, and washing and degreasing the tooth powder;
b. completely demineralizing the tooth powder to obtain dentin collagen;
c. preparing a growth factor containing a bone growth-inducing component; and
d. synthesizing a composite by mixing the obtained dentin collagen with the growth factor.
Woong clearly teaches preparation of dentin tooth powder that is decreased and demineralized (Woong, par. [0055]) and a rhBMP-2 stock solution (Woong, par. [0073]), whereby it is noted:
the step of “[c]hip-shaped teeth first removed both enamel and soft tissues of the tooth, leaving only the dentin, and the root of the tooth also removed all of the soft tissues in the nerve,” which is “washed with distilled water for 40 minutes to remove contaminants and residual soft tissues,” wherein “the washed teeth were degreased with chloroform methanol solution mixed with chloroform and methanol at a ratio of 1:1 by volume for 12 to 48 hours” in order to obtain a “degreased powder” that is centrifuged to remove suspended fat and then washed with distilled water for 2 hours” (Woong, par. [0055]) meets the active step requirements of claim 1 for “a. pulverizing a tooth to generate tooth powder, and washing and degreasing the tooth powder” (it is noted that the discussion at Woong, par. [0055] of a degreased/demineralized “powder” is interpreted as also including a pulverization step prior to degreasing and demineralization, as discussed at Woong, par. [0054]; further, degreased/demineralized dentin as disclosed by Woong is interpreted as “dentin collagen” since Woong discloses the instant method steps (see MPEP § 2112.01 stating: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”));
the step, wherein “[t]he degreased powder was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours,” and “demineralized in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution for 24 hours” (Woong, par. [0055]) meets the active step requirements of claim 1 for “b. completely demineralizing the tooth powder to obtain dentin collagen”;
a rhBMP-2 stock solution (Woong, par. [0067]-[0071]) meets the requirements of:
claim 1 for the active step of “c. preparing a growth factor containing a bone growth-inducing component,” and
claim 3 for “recombinant human bone morphogenetic protein (rhBMP-2)”:
3.	([...])	The method according to claim 1, wherein the growth factor is selected from a group consisting of one or more of those, such as recombinant human bone morphogenetic protein (rhBMP-2), double complex of amino acids to construct BMP, fibroblast growth factor, growth differentiation factor (GDF), transforming growth factor (TGF), platelet-derived growth factor, insulin-like growth factor, epithelial growth factor, keratinocyte growth factor 2 (KGF2), morphogenetic protein 52 (MP52), recombinant proteins thereof, and mixtures thereof.
Although Woong teaches a kit (Woong, par. [0076]-[0077]) containing tooth components such as degreased/demineralized dentin powder (Woong, par. [0055]) and the a rhBMP-2 stock solution (Woong, par. [0067]-[0071]) as “a bone alveolar bone reconstruction kit according to the present invention comprising vials obtained by mixing teeth, collagen and growth factors, and lyophilized vials” (Woong, par. [0027]), Woong DOES NOT EXPRESSLY TEACH a particular exemplary embodiment of mixing degreased/demineralized dentin powder with rhBMP-2 in order to meet the active step requirements of claim 1 for “d. synthesizing a composite by mixing the obtained dentin collagen with the growth factor,” which is well within the purview of the ordinarily skilled artisan, in light of Woong’s disclosure.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to mix Woong’s decreased/demineralized dentin tooth powder (Woong, par. [0055]) with Woong’s rhBMP-2 stock solution (Woong, par. [0073]) since they are both part of the same kit (Woong, par. [0076]-[0077]), thereby meeting the requirements of claim 1 for the active step of “d. synthesizing a composite by mixing the obtained dentin collagen with the growth factor.”  One of ordinary skill in the art at the time the invention was made would have been motivated to so because "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP § 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.
Thus, Woong renders claims 1 and 3 obvious.
Regarding claim 2 and the requirements:
2.	([...])	The method according to claim 1, wherein the step for completely demineralizing the tooth powder includes completely demineralizing degreased tooth powder in a hydrochloric acid solution in the range of 20 times volume of 0.2 to 0.7 N for 6 to 12 hours.
Although Woong teaches “[t]he degreased powder was dehydrated with neutral ethyl alcohol for 30 minutes to 2 hours,” and “demineralized in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution for 24 hours” (Woong, par. [0055]), Woong also teaches:
[0032] As a specific example, degreasing is carried out with a 5- to 10-fold volume of ethyl ether or chloroform methanol solution of dehydrated teeth for 10 minutes to 24 hours.  The demineralization is carried out in a 20-fold volume of 0.2 to 0.7 N aqueous hydrochloric acid solution for 12 to 72 hours.  The aqueous hydrochloric acid solution is used in an amount of 5 ml per 1 g of the degreased tooth.
Woong, par. [0032].  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  It is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, demineralization is clearly a result-effective variable, which Woong discloses as affected by acid volume, normality and time.  Woong, par. [0032].  Therefore, it would have been customary for an artisan of ordinary skill to select a suitable time from 12 to 72 hours in order to optimize demineralization, thus rendering the range requirements of claim 2 obvious.
Thus, Woong renders claim 2 obvious.
Regarding claims 5-7 and the requirements:
5.	([...])	A bone graft composite manufactured by the method of claim 1.
6.	([...])	A bone graft composite manufactured by the method of claim 2.
7.	([...])	A bone graft composite manufactured by the method of claim 3.
Since the method of claims 1-3 are obvious, as discussed above, the bone craft composites obtained thereof would also be obvious.
Thus, Woong renders claims 5-7 obvious.
Claims 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over WOONG (KR 10-1488716 B1, Publ. Feb. 04, 2015; on 05/14/2020 IDS; as evidenced by English language translation of KR 10-1488716 B1; hereinafter, “Woong”), as applied to claims 1-3 and 5-7, above, and further in view of UCHIDA (US 2014/0335146 A1, Publ. Nov. 13, 2014; on 05/14/2020 IDS; hereinafter, “Uchida).
The teachings of Woong, as set forth above are hereby incorporated.  
Regarding claim 4 and the requirements:
4.	([...])	The method according to claim 1, wherein the step for synthesizing the composite includes:
a. mixing the obtained dentin collagen and growth factor; and
b. agitating the mixture of the obtained dentin collagen and growth factor at 30 to 80 rpm for 3 to 5 minutes.
Although it would be obvious to mix Woong’s decreased/demineralized dentin tooth powder (Woong, par. [0055]) with Woong’s rhBMP-2 stock solution (Woong, par. [0073]) since they are both part of the same kit (Woong, par. [0076]-[0077]), thereby meeting the requirements of claim 4 for the active step of “a. mixing the obtained dentin collagen and growth factor” (in a manner similar to the discussion above pertaining to claim 1, active step “d.”), Woong DOES NOT EXPRESSLY TEACH mixing conditions in order to meet the requirements of claim 4 for “b. agitating the mixture of the obtained dentin collagen and growth factor at 30 to 80 rpm for 3 to 5 minutes,” which are well within the purview of the ordinarily skilled artisan.
Uchida, for instance, is directed to:
GROWTH FACTOR ANCHORING TYPE BONE GRAFT MATERIAL, METHOD FOR PRODUCING GROWTH FACTOR ANCHORING TYPE BONE GRAFT MATERIAL, KIT FOR PRODUCING GROWTH FACTOR ANCHORING TYPE BONE GRAFT MATERIAL, AND METHOD FOR FORMING BONE
ABSTRACT
Provided is a growth factor anchoring type bone graft material, wherein a bone graft substrate exposing at least a collagen fiber is bound to a collagen-binding-site-containing growth factor which contains a growth factor receptor agonist peptide and a collagen-binding peptide. The same can be produced by mixing a bone graft substrate and a collagen-binding-site-containing growth factor which contains a growth factor receptor agonist peptide and a collagen-binding peptide, and is also superior in osteogenic ability.
Uchida, title & abstract.  In this regard, Uchida teaches conditions for mixing bone graft material with growth factors (GFs):
[0090]	In the present invention the growth factor anchoring type bone graft material maybe produced by mixing the EGF-PKD-CBD, or other CB-GF with the above bone graft substrate.  Generally, by adding predetermined amounts of the bone graft substrate and the CB-GF into a phosphate buffer solution, stirring the mixture for 60 sec to 60 min, preferably 5 to 30 min, and more preferably 15 to 30 min at a temperature of 0 to 10° C., or leaving it standing, the CB-GF can be bound to the bone graft substrate.
Uchida, par. [0090].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to mix Woong’s decreased/demineralized dentin tooth powder (Woong, par. [0055]) with Woong’s rhBMP-2 stock solution (Woong, par. [0073]) under mixing conditions taught by Uchida (Uchida, par. [0090]).  One would have been motivated to do so with a reasonable expectation of success since both Woong and Uchida, namely the preparation of compositions containing bone graft materials and growth factors.  Woong, abstract; Uchida, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable suitable mixing conditions.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely “stirring the mixture for 60 sec to 60 min, preferably 5 to 30 min, and more preferably 15 to 30 min” (Uchida, par. [0090]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.  Uchida teaches “stirring the mixture for 60 sec to 60 min” (Uchida, par. [0090]), but to the extent that Uchida DOES NOT EXPRESSLY TEACH an agitation rate of 30 to 80 rpm, it is noted that the lower range of “stirring the mixture for 60 sec to 60 min” suggests stirring by hand, which would reasonably be accomplished by agitating at a rate of about 30 to 80 rpm.  Therefore, absent evidence of the criticality of the claimed range, agitation at 30 to 80 rpm would be obvious.
Thus, the prior art renders claim 4 obvious.
Regarding claim 8 and the requirements:
8.	([...])	A bone graft composite manufactured by the method of claim 4.
Since the method of claim 4 is obvious, as discussed above, the bone craft composite obtained thereof would also be obvious.
Thus, the prior art renders claim 8 obvious.


Conclusion
Claims 1-8 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611